Citation Nr: 1710035	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-43 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This matter was previously before the Board, most recently in November 2014, at which time the Board remanded the issue currently on appeal for additional development.  The case has now been returned to the Board for further appellate action. 


FINDING OF FACT

A right hearing loss disability is etiologically related to acoustic trauma sustained in active service. 


CONCLUSION OF LAW

A right ear hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2016).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he first experienced hearing loss during active service and that his hearing loss disability is a result of acoustic trauma sustained in active service.  Specifically, the Veteran has asserted that he was regularly exposed to heavy shelling from cannons and heavy artillery.  A review of the Veteran's service personnel records shows that the Veteran served in the United States Army in support of combat operations in the Republic of Vietnam (RVN).  The Veteran's DD Form 214 indicates his military occupational specialty (MOS) was Field Wireman; however, the Veteran's personnel file indicates that he served as a cannoneer for a portion of his tour of duty.  Therefore, the Board concedes that the Veteran sustained acoustic trauma during active service. 

A review of the Veteran's STRs shows the Veteran was not afforded an audiogram at the time of his separation examination.  Therefore, it is impossible to tell whether the Veteran experienced a decrease in his hearing acuity during service. Regardless, the Veteran has reported that he first experienced decreased hearing acuity during active service and that his symptoms have gotten progressively worse over time.  The Board notes that the Veteran is competent to report when he first experienced hearing loss and that the symptoms have continued since service. Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995).  Moreover, the Board finds the Veteran to be credible.

In a May 2009 statement, the Veteran's wife confirmed the Veteran's difficulty hearing existed at the time they met nearly thirty years ago.  She indicated her husband's hearing loss had increased, leading to greater difficulty hearing speakers in ordinary social situations.

At an October 2014 VA audiology evaluation, the Veteran reported the in-service acoustic trauma described above.  The examiner confirmed that the Veteran had a diagnosis of sensorineural hearing loss in the right ear for VA purposes.  See 38 C.F.R. § 3.385.  The examiner opined that, in the absence of a separation audiological examination, an opinion as to the issue of whether the Veteran's hearing loss disability was etiologically related to acoustic trauma sustained in active service could not be provided without resorting to speculation.

An examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection.  Therefore, it is not pertinent evidence regarding service connection.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  Further, in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and that the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

Here, as noted, the examiner specifically stated that an opinion could not be provided without resorting to speculation.  Therefore, the Board finds that the October 2014 VA audiology evaluation inadequate to serve as negative evidence against the claim.

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify reduced hearing acuity and his statements have been found credible.  Further, the Veteran's wife is competent to relay her observations regarding the Veteran's hearing acuity and her statement has been found to be credible. 

In sum, the Board has conceded acoustic trauma during active service.  The Veteran has competently reported that he first experienced hearing loss while in active service and both the Veteran and his wife have reported that he has continued to experience hearing loss since that time, and those statements have been found credible by the Board.  The Veteran has a current diagnosis of a hearing loss disability in the right ear.  The VA medical opinion is not probative evidence against the claim.

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for a right ear hearing loss disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for a right ear hearing loss disability is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right ear hearing loss disability is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


